DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roques et al. US patent Application Publication 2010/0256922 (hereinafter referred to as Roques) and Uhen et al. US patent 5,983,710 (hereinafter referred to as Uhen).
Regarding claim 1, Roques discloses a gas chromatography modular oven 803 comprising a main enclosure (fig. 8) comprising a backwall and sidewalls defining an internal volume, said sidewalls 834 comprising a plurality of panel-engaging structures 910 defining multiple panel mounting positions within the internal volume, one or more panels (fig. 9) releasably engageable with said panel-engaging structures to divide the main enclosure into individual cells. Roques further discloses heating means 908 located along the backwall, operable to set an operation temperature in the cells thereby creating temperature controlled zones within the chromatography modular oven. Roques does not explicitly teach the one or more thermal plates releasably engageable with the back wall as claimed. 
Uhen teaches a chromatographic column heating system comprising a thermal plate 28 which is releasably engageable with a back wall and operable to set an operation temperature thereby creating a temperature controlled zone as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Uhen with those of Roques in order to provide thermal plates similar to those of Uhen in the individual cells of Roques to provide independent temperature zones for the different columns being operated in the system of Roques (Uhen, column 8).
Regarding claim 2, in combination, Roques teaches the backwall and sidewall as comprising a material stack comprising a thermally insulating layer 904 sandwiched between two thermally conductive (sheet metal) layers 906.
Regarding claim 3, the panels of Roques comprise one or more connecting channels (fig. 9) extending therethrough and configured to allow passage of a gas chromatography column (figs. 13, 14).
Regarding claim 4, Roques does not explicitly disclose the use of fasteners which are removably engageable with the panels to attach the panels to the sidewall or backwall as claimed. Uhen teaches the use of fasteners 32 to secure heating and measuring elements for a chromatography column. It would have been obvious to one of ordinary skill in the art at the time of filing to have used the teachings of Uhen to secure the panels to the oven during operation to ensure they remain in place during use and are readily removable thereafter.
Regarding claim 5, the panel-engaging structures of Roques comprise slots 910 formed in the sidewalls, said one or more panels being slidably engageable with the slots.
Regarding claims 6 and 7, Roques and Uhen do not explicitly disclose the impervious seals in the manner claimed, however examiner takes official notice that it was known at the time of filing to use seals such as gaskets or similar seals in order to ensure a tight and secure fit between elements.
Regarding claim 8, in combination with Roques, Uhen discloses a mounting plate of conductive material 30, a heating element 24 contacting the mounting plate, a temperature sensor 59 contacting the mounting plate and spacers 50 attachable to the mounting to maintain the mounting plate spaced apart of from the backwall as claimed. 
Regarding claim 9, the mounting plate 30 of Uhen comprises a cut 41 provided therethrough as claimed. 
Regarding claim 10, in combination, the oven comprises a temperature controller as claimed (Uhen, column 9).
Regarding claim 12, the thermal plates of Uhen comprise a thermoelectric device (thermofoil resistance heater 55) as claimed.
Regarding claim 13, in combination, the panels comprise one or more mounting holes to receive one or more associated gas chromatography components therethrough as claimed. 
Regarding claim 14, the panels as seen in Roques comprise elements and notches which would be engageable with corresponding notches or another of the panels as claimed. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided any well-known attachment means for the panels to ensure they remain attached during use since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roques and Uhen and further in view of Gordon US Patent 5,634,961 (hereinafter referred to as Gordon).
Regarding claim 11, Roques and Uhen discloses the claimed invention but does not explicitly teach the use of a proportional-integral-derivative (PID) controller for the temperature controller as claimed. Gordon teaches a chromatography system and oven comprising a heater and a temperature controller which is a PID controller for adjusting or maintaining the temperature in the oven. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gordon with those of Uhen to use a PID controller to control the power in the system and adjust for any errors in the heating element that may occur in order to maintain a desired temperature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35, 37-40, 42 and 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uhen.
Regarding claim 35, Uhen discloses as seen in fig. 1, a gas chromatography modular oven comprising a main enclosure 12 comprising a backwall (bottom) and sidewalls 18, 19, 20 defining an internal volume 17, and one or more open ended structures releasably engageable with said backwall, each open-ended structure comprising a thermal plate 24 and one or more panels 30 engaged with said thermal plate to delimit a temperature-controlled zone (the panels define the boundaries for the zones), the thermal plate being operable to set an operation temperature in said temperature-controlled zone (column 9).
Regarding claim 37, the panels of Uhen comprise one or more connecting channels 43 extending therethrough and configured to allow passage of a gas chromatography column 26.
Regarding claim 38, Uhen discloses a mounting plate of conductive material 30, a heating element 24 contacting the mounting plate, a temperature sensor 59 contacting the mounting plate and spacers 50 attachable to the mounting to maintain the mounting plate spaced apart of from the backwall as claimed. 
Regarding claim 39, the mounting plate 30 of Uhen comprises a cut 41 provided therethrough as claimed. 
Regarding claim 40, in Uhen, the oven comprises a temperature controller as claimed (Uhen).
Regarding claim 42, the thermal plates of Uhen comprise a thermoelectric device (thermofoil resistance heater 55) as claimed.
Regarding claim 43, the panels of Uhen comprise one or more mounting holes to receive one or more associated gas chromatography components therethrough as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhen and Roques.
Regarding claim 36, Uhen discloses the claimed invention but does not explicitly teach the material stack as claimed. Roques teaches a chromatography oven wherein the backwall and sidewall comprise a material stack comprising a thermally insulating layer 904 sandwiched between two thermally conductive (sheet metal) layers 906. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Roques with those of Uhen in order to provide an enclosure which is insulated to more accurately maintain a temperature therein during operation.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhen and Gordon.
Regarding claim 41, Uhen discloses the claimed invention but does not explicitly teach the use of a proportional-integral-derivative (PID) controller for the temperature controller as claimed. Gordon teaches a chromatography system and oven comprising a heater and a temperature controller which is a PID controller for adjusting or maintaining the temperature in the oven. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gordon with those of Uhen to use a PID controller to control the power in the system and adjust for any errors in the heating element that may occur in order to maintain a desired temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861